Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 02, 2015

The Court of Appeals hereby passes the following order:

A15A1977. COLEMAN v. THE STATE.

      On July 21, 2015, this Court issued an order granting Appellant 20 days to file
his appellate brief and enumerations of error. Appellant’s brief and enumerations of
error were due to this Court by August 5, 2015, and have not been filed. Accordingly,
we hereby DISMISS this appeal.1
      This appeal has been DISMISSED because you or your current attorney failed
to file a brief and enumeration of errors. If you have decided you do not want to
appeal, you need not do anything more; however, if you do still want to appeal, you
may have the right to an OUT-OF-TIME APPEAL—but YOU MUST TAKE
ACTION to exercise that right by MOVING for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this Court within thirty (30) days of the trial court’s decision.2
      The Clerk of this Court is hereby DIRECTED TO SERVE this order upon the
Appellant as well as upon his current attorney of record, if any. Moreover, if
Appellant is represented by an attorney, Counsel is hereby DIRECTED TO
FORWARD a copy of this order upon Appellant.




      1
          See Court of Appeals Rules 13 and 23.
      2
        See Rowland v. State, 264 Ga. 872, 875 (2) (452 SE2d 756) (1995); Reese v.
State, 216 Ga. App. 773, 774 (456 SE2d 271) (1995).
Court of Appeals of the State of Georgia
                                     09/02/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.